EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sally Teng on 1/24/2022. On or about 1/18/2022 Ms. Teng left a message for the Examiner to indicate that amendments to the claims suggested by the Examiner in the action of 12/22/022 would be acceptable to Applicants except for typographical errors in claims 19 and 40 (inadvertent replacement of a hyphen with a colon in part ‘a)’ of each claim). The Examiner was out of the office at the time of Applicant’s call, and returned the call on 1/24/2022 to confirm the amendment.

The application has been amended as follows.
IN THE CLAIMS
Claims 19, 24, 28, 34, 35, 40, 43, 46, 50, 51, 53, 54, 58, 59, and 64 have been rewritten as follows.
19. A method of binding a target nucleic acid wherein the method comprises contacting the target nucleic acid with a construct to form a heteroduplex; and wherein:
the target nucleic acid encodes a fusion protein and comprises first and second fusion partners and first and second target sequences, the first target sequence being completely localized within the first fusion partner, and the second target sequence being completely localized within the second fusion partner;

each of the sequence-specific single-stranded oligonucleotides consists of 10 to 30 nucleotides, the first oligonucleotide is fully complementary to the first  target sequence, and the second oligonucleotide is fully complementary to the second target sequence, such that the construct binds to the target nucleic acid to form a heteroduplex;
the linking moiety is from 5 to 200 angstroms in length; and the linking moiety
comprises:
a) a sugar-phosphate backbone without a base, a chemically modified sugar-
phosphate backbone without a base, or a combination thereof;
b) a polypeptide;
c) a polysaccharide;
d) a non-nucleotide polymer comprising poly(meth)acrylate, modified poly(meth)acrylate, poly(vinyl alcohol), poly(vinylpyrrolidone), poly(ethylene glycol),
poly( acrylamide), poly(oxazoline), poly(ethyleneimine), poly( alkyleneoxide), lactone based polymer, poly(acrylic acid), poly(lactic acid), poly(glycolic acid), poly(propylene), poly(styrene), poly(olefin), poly(amide), poly(cyanoacrylate), poly(imide), poly(ethylene
terephthalate), poly(tetramethylene glycol), poly(urethane), or a combination thereof; or
e) a combination of any of a) to d).

24. The method of claim 19, wherein the first and second target sequences are localized not more than 100 nucleotides from a fusion breakpoint site.

28. The method of claim 20, wherein the linking moiety is attached to the 5' end of one sequence-specific single-stranded oligonucleotide and the 3' end of the other sequence-specific single-stranded oligonucleotide.

34. The method of claim 32, wherein the sequence-specific single-stranded oligonucleotides independently comprise DNA, RNA, 2'-O-(2-methoxyethyl)-RNA, 2'-O-

35. The method of claim 32, wherein the sequence specific single-stranded oligonucleotides consist of 10 to 25 nucleotides. 

40. A construct for binding a target nucleic acid, wherein:
the target nucleic acid encodes a fusion protein and comprises first and second fusion partners and first and second target sequences, the first target sequence being completely localized within the first fusion partner, and the second target sequence being completely localized within the second fusion partner; 
the construct consists of first and second sequence-specific single stranded oligonucleotides that are interconnected through a linking moiety;
each of the sequence-specific single-stranded oligonucleotides consists of 10 to 30 nucleotides, the first oligonucleotide is fully complementary to the first target sequence, and the second oligonucleotide is fully complementary to the second target sequence, such that the construct binds to the target nucleic acid to form a heteroduplex;
the linking moiety is from 5 to 200 angstroms in length; and the linking moiety
comprises:
a) a sugar-phosphate backbone without a base, a chemically modified sugar-
phosphate backbone without a base, or a combination thereof;
b) a polypeptide;
c) a polysaccharide;
d) a non-nucleotide polymer comprising poly(meth)acrylate, modified poly(meth)acrylate, poly(vinyl alcohol), poly(vinylpyrrolidone), poly(ethylene glycol),
poly( acrylamide), poly(oxazoline), poly(ethyleneimine), poly(alkyleneoxide), lactone based polymer, poly(acrylic acid), poly(lactic acid), poly(glycolic acid), poly(propylene), poly(styrene), poly(olefin), poly(amide), poly(cyanoacrylate), poly(imide), poly(ethylene
terephthalate), poly(tetramethylene glycol), poly(urethane), or a combination thereof; or
e) a combination of any of a) to d).

43. A method of treating a cancer patient, wherein the method comprises administering the pharmaceutical composition of claim 42 to a patient in need thereof, and wherein the patient has a cancer caused by an oncogenic gene fusion and the construct forms a heteroduplex with mRNA expressed from the gene fusion.

46. (Previously Presented) A method of killing tumor cells, wherein the method comprises administering the pharmaceutical composition of claim 42 to tumor cells, wherein the tumor cells comprise an oncogenic gene fusion and the construct forms a heteroduplex with mRNA expressed from the gene fusion.

50. The method of claim 19, wherein the first and second sequence-specific single-stranded oligonucleotides consist of SEQ ID NO: 8 and SEQ ID NO: 9, respectively.

51. The construct of claim 40, wherein the first and second sequence-specific single-stranded oligonucleotides consist of SEQ ID NO: 8 and SEQ ID NO: 9, respectively.

53. The method of claim 19, wherein the first and second sequence-specific single-stranded oligonucleotides consist of SEQ ID NO: 10 and SEQ ID NO: 11, respectively.
.
54. The method of claim 19, wherein the first and second sequence-specific single-stranded oligonucleotides consist of SEQ ID NO: 12 and SEQ ID NO: 13, respectively.

58.) The construct of claim 40, wherein the first and second sequence-specific single-stranded oligonucleotides consist of SEQ ID NO: 10 and SEQ ID NO: 11, respectively.



64. The construct of claim 40, wherein the linking moiety is attached to the 5' end of one sequence-specific single-stranded oligonucleotide and the 3' end of the other sequence-specific single-stranded oligonucleotide.

69. The construct of claim 67, wherein the sequence-specific single-stranded oligonucleotides independently comprise DNA, RNA, 2'-O-(2-methoxyethyl)-RNA, 2'-O-methyl-RNA, 2'-fluoro-RNA, LNA, PNA, morpholino, INA, FANA, ANA, UNA, HNA, or a combination thereof.

Conclusion
Claims 19, 20, 24, 27-29, 31-36, 39-48, 50, 51, 53, 54, 58, 59, and 63-69 are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762. The examiner can normally be reached Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RICHARD A. SCHNIZER
Examiner
Art Unit 1674



/RICHARD A SCHNIZER/           Primary Examiner, Art Unit 1635